Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

EXHIBIT 10.41

Execution Version

NOTE: PORTIONS OF THIS AGREEMENT ARE THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST BY THE REGISTRANT TO THE

SECURITIES AND EXCHANGE COMMISSION. SUCH PORTIONS HAVE BEEN

REDACTED AND ARE MARKED WITH A “[****]” IN PLACE OF THE REDACTED LANGUAGE.

BROADRIDGE FINANCIAL SOLUTIONS, INC.

1981 Marcus Avenue

Lake Success, New York

June 5, 2012

Apex Clearing Corporation

c/o Apex Clearing Holding LLC

141 W. Jackson Blvd., Suite 500

Chicago, IL 60604

Attn: Danny Rosenthal

 

Re: Services Agreement between Broadridge Financial Solutions, Inc. and Apex
Clearing Corporation (“Apex”)

Background

Broadridge Financial Solutions, Inc. (“Broadridge”) and Penson Worldwide, Inc.
(“Penson”) entered into a Master Services Agreement dated as of November 2,
2009, as amended or modified from time to time (collectively, and a full and
complete copy of which is attached hereto, the “Penson MSA”). Pursuant to the
Penson MSA, Ridge Clearing & Outsourcing Solutions, Inc. (“Ridge”, now known as
Apex) and Penson Financial Services, Inc. (“PFSI”) entered into that certain
Schedule A (United States) Service Bureau and Operations Support Services
Schedule to the Penson MSA, dated as of November 2, 2009, as amended or modified
from time to time (collectively, and a full and complete copy of which is
attached hereto, the “U.S. MSA Schedule”, and collectively together with the
Penson MSA, the “MSA Documents”). In connection with a series of transactions,
including those described on the Term Sheet attached as Attachment 1 hereto (the
“Term Sheet”), the securities clearing contracts of PFSI which were the subject
of the services being provided by Broadridge and its affiliates under the MSA
Documents are being assigned by PFSI to Apex (the “Transactions”, with Apex also
being referred to in the Term Sheet as “JVP1 Sub”). As a result of, and as a
pre-condition to, the Transactions, (i) the MSA Documents will be terminated by
mutual agreement of Broadridge, PFSI and Penson pursuant to a Termination and
Mutual Release Agreement dated the date hereof (the “Termination Agreement”),
and (ii) Apex desires to have Broadridge and its affiliates provide to Apex the
services previously provided by Broadridge and its affiliates to PFSI under the
MSA Documents, subject to the terms of this letter. As a result of the
termination of the MSA Documents as noted above, and Apex’s willingness to enter
into the agreements



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

set forth herein, PFSI will be relieved of its obligation to pay certain
amounts, as more fully described in the Termination Agreement (collectively, the
“Debt Forgiveness”). In the absence of Apex’s agreements set forth herein, the
Debt Forgiveness would not occur. This letter sets forth the agreement of Apex
to purchase, and Broadridge to provide, certain services, all in accordance with
and as further described in this letter.

Interim Agreement

Broadridge (itself or through its affiliates) will provide services to Apex
under this letter agreement in accordance with the terms of the MSA Documents
for a term of ten (10) years commencing on June 5, 2012, based on, and as
modified by, the charges, early termination penalties and other business terms
as set forth in the Agreed Upon Business Terms set forth in Schedule A hereto
(notwithstanding anything in the MSA Documents to the contrary), including the
Term Sheet and the Term Sheet Supplement attached hereto as Attachment 2.
Accordingly, in connection with the application of the MSA Documents to the
services provided under this letter agreement, (i) all provisions in the MSA
Documents relating to pricing, fees or expense reimbursement (including without
limitation, pricing terms in Section V and Attachment B to the U.S. MSA
Schedule) are hereby replaced, superseded, amended and restated in their
entirety with the pricing provisions set forth in Schedule A hereto, including
the Term Sheet and the Term Sheet Supplement attached hereto as Attachment 2;
and (ii) the termination fee amounts set forth in Section IV.B(i) and Section
IV.B(iii) of the U.S. MSA Schedule are hereby replaced, superseded, amended and
restated in their entirety with the termination fee amount determined in
accordance with Section 2(c) of Services Agreement provisions of Attachment 1 to
Schedule A hereto. In the event of any conflict between this letter agreement
(including all schedules and exhibits hereto) and the MSA Documents, this letter
agreement shall control. This letter agreement constitutes a binding agreement
between the parties in accordance with its terms, until such time as a
Definitive Agreement (defined below) has been mutually executed and delivered by
the parties hereto, if ever.

Definitive Agreement

Broadridge and Apex agree to use good faith efforts to, as expeditiously as
practicable, negotiate the terms of, and enter into, a Services Agreement which
will supersede and replace the terms of this letter agreement (the “Definitive
Agreement”) within ninety (90) days of the date of this letter. The Definitive
Agreement will be based upon the terms of the MSA Documents, with modifications
including: (i) incorporation of terms applicable to the Interim Agreement set
forth in subparts (i) and (ii) of the previous paragraph; (ii) the Agreed Upon
Business Terms as set forth in Schedule A hereto, (iii) modifications necessary
to address the changed corporate structure of Apex as the service recipient, and
(iv) such other modifications as may be mutually agreed upon by Broadridge and
Apex, provided the final terms of the Definitive Agreement (not taking into
consideration the modifications agreed to in this letter, including Schedule A
and the Attachments) will be no less favorable to Apex in the aggregate than the
terms of the MSA Documents to PFSI. In the event that the parties are unable to
finalize and execute the Definitive Agreement in the time frame set forth above,
the parties shall continue to operate under the interim agreement evidenced
hereby and shall continue to use good faith efforts to, as expeditiously as
practicable, finalize and execute the Definitive Agreement.

 

-2-



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

Miscellaneous

This letter agreement will inure to the benefit of and bind the respective
successors and assigns of the parties hereto. This letter agreement shall be
governed by and construed in accordance with the internal substantive laws of
the State of New York without giving effect to conflict of laws principles
thereof. This letter agreement may be executed in any number of counterparts,
and any party hereto may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument. In
the event any portion of this letter agreement is held to be illegal or
unenforceable, the reminder shall continue in full force and effect. This letter
agreement constitutes the entire understanding between the parties with respect
to its subject matter and may not be modified, amended, terminated or waived
except in a writing signed by the parties.

IN WITNESS WHEREOF, this letter agreement has been duly executed and delivered
as of the date first above written.

 

Apex Clearing Corporation By:   /s/ Danny Rosenthal   Name: Danny Rosenthal  
Title: Chief Executive Officer and President

 

Broadridge Financial Solutions, Inc. By:   /s/ John Hogan   Name: John Hogan  
Title: President

Agreed and Accepted, but only with respect to the obligations of PEAK6
Investments, L.P. contained Section 11 of the Term Sheet Supplement (Attachment
2).

 

PEAK6 Investments, L.P. By:   PEAK6 LLC Its:   General Partner By:   /s/ Jay
Coppoletta   Name: Jay Coppoletta   Title: Chief Legal Officer

 

-3-



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

Signature Page to MSA Letter Agreement

 

 

-4-



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

Schedule A

Terms and Conditions

The following business terms have been agreed upon by Broadridge and Apex, which
will apply to all services being provided by Broadridge under this letter and
will be contained in any Definitive Agreement:

Agreed Upon Business Terms

Section 2 of the “Services Agreement” portion of the Term Sheet attached hereto
as Attachment 1, as modified or supplemented by the Term Sheet Supplement set
forth in Attachment 2, including Attachments 2A through 2D, all of which are
hereby incorporated by reference.

 

-5-



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

ATTACHMENT 1

Term Sheet

May 21, 2012

[****]

[****]

[****]

 

  1. [****]

  2. [****]

  3. [****]

  4. [****]

 

  a. [****]

  b. [****]

  c. [****]

 

  5. [****]

  6. [****]

  7. [**** ]

[****]

 

  1. [****]

  2. [****]

[****]

 

  1. [****]

  2. [****]

[****]

 

  1. [****]

  2. [****]

  3. [****.]

  4. [****]

Services Agreements

 

  1. [****]

  2. Broadridge enters into a new 10-year master services agreement (the “MSA”)
with Newco and JVP1 Sub for Broadridge and its affiliates to provide services to
Newco and JVP1 Sub. In the event that the Existing MSA is assigned to JVP1 Sub,
upon the entry into the MSA, the Existing MSA will terminate without any
penalty, fee or obligation except as set forth in Section 6 below.

 

  a.

Broadridge agrees that under the MSA it will perform, in consideration of the
revenue sharing arrangement set forth below, (i) all services consistent with
the services Broadridge currently provides and services Broadridge has committed
to provide to PFSI, and (ii) as necessary, any or all services to be

 

-6-



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

  provided by PFSI and/or Nexa pursuant to the PFSI/Nexa TSA in the event PFSI
and/or Nexa do not perform any or all such services pursuant to, and for the
remainder of the term of, the PFSI/Nexa TSA. The services in (i) above shall
include [****]. To the extent Broadridge performs any services pursuant to the
PFSI/Nexa TSA, Broadridge shall be paid in accordance with the terms of the TSA
(but in no event more for such services than PFSI’s cost therefor). The parties
intend that the MSA (or other agreement entered into relating to such services)
shall contain “catch-all” and “no-extras” provisions to this effect. Payments to
Broadridge under the MSA will be as follows:

[****] of Net Revenue – [****]% of such Net Revenues [****]

Next [****] of Net Revenue – [****]% of such Net Revenues

Next [****] of Net Revenue – [****]% of such Net Revenues

Net Revenues in excess of [****] – [****]% of such Net Revenues

“Net Revenue” shall mean annual (calendar year) revenues from correspondent
clearing businesses run on the Broadridge platform only and shall exclude any
revenues relating to non-correspondent clearing businesses such as revenue from
floor brokerage operations, clearance, execution, order routing and other fees
(but only to the extent such revenues are related to non-correspondent clearing
businesses).

 

  b. If Newco and/or JVP1 Sub identify any product or service needed (based on
the current business operations of the operations to be acquired by JVP1 Sub and
Newco) to operate their respective businesses within four months of closing that
is not provided under the MSA or currently performed by PFSI or one of its
affiliates for itself, Broadridge will agree to build or otherwise obtain such
product or service [****] and provide such product or service to Newco and JVP1
Sub at [****], except to the extent prohibited by law, rule or regulation, or by
a regulator. After expiration of such four month period, if Newco and/or JVP1
Sub identify any product or service needed to operate their respective
businesses that is not provided under the MSA or currently performed by PFSI or
one of its affiliates for itself, Broadridge shall supply such product or
service to Newco and JVP1 Sub (i) [****] or (ii) at a price to be negotiated
between JVP1 Sub and Broadridge in good faith if provision of such product or
service to JVP1 Sub will cost Broadridge more than the additional revenues
reasonably expected to be received by Broadridge as a result of such product or
service.

 

  c. If the entire MSA is terminated by Newco for convenience, Broadridge shall
receive a payment equal to $[****], reduced on a straight-line basis over the
term of the MSA (reduced on a monthly basis by $[****] on each monthly
anniversary of entry into the MSA) (the “Termination Fee”).

 

  d. If Broadridge fails to meet its obligations to provide services under the
MSA, its payments under the MSA may, at the election of the other party to the
agreement, be reduced to offset losses and damages in connection with such
failure, provided that such payments will, other than certain to be agreed
exceptions, be capped for each year of the term at the greater of (i) for year
one of the MSA, $[****] million, year two of the MSA, $[****] million, and
thereafter $[****] million and (ii) the amount of compensation Broadridge has
received under such agreement over the prior rolling [****]-month period (as
measured from the date of such failure. If Broadridge is in material default and
does not cure within 30 days, Newco and JVP1 Sub shall be entitled to terminate
the MSA and all schedules thereto without payment of the termination fee set
forth above.

 

  e. Broadridge shall have audit rights with regard to Net Revenue calculations.

 

  f. Broadridge and PEAK6 will mutually agree on a list of additional services
to be included in the MSA that Broadridge will provide for no additional cost.

 

  3. [****]

 

  a. [****]

  b. [**** ]

  c. [****]

 

  4. [****]

 

  5. PFSI and Broadridge and their respective affiliates, including Nexa, agree
not to, directly or indirectly, through ownership, control, management or
otherwise, compete with, facilitate competition with or provide intellectual
property or know-how to an entity that directly or indirectly competes with
Newco or JVP1 Sub in the correspondent clearing business; provided, however,
that Broadridge may provide services to other parties similar to what it will
provide Newco and JVP1 Sub under the MSA. The MSA will contain a mutually agreed
to exclusivity provision from JVP1 Sub and Newco.

 

-7-



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

  6. [****]

Governmental Approvals

All governmental, regulatory body and exchange approvals and consents (including
approvals of self-regulatory organizations) in form and substance acceptable to
PEAK6 will be in place at closing.

Funding

Replacement overnight funding for the clearing business in amounts reasonably
acceptable to PEAK6 shall be in place as of the closing.

Confidentiality

The parties agree that the terms of this term sheet and all confidential and
proprietary material disclosed to one another during the course of negotiations
of the transaction contemplated hereby will be considered confidential and will
not, without the other parties’ prior written consent, be disclosed to any third
party, in any manner whatsoever, in whole or in part, other than as otherwise
required by law or permitted pursuant to confidentiality agreements between the
parties hereto, and will not be used by any party other than in connection with
the transaction contemplated hereby.

Other; Non-Binding Nature

This term sheet may be executed in counterparts (whether by original signature
or facsimile copy thereof), each of which shall be deemed to constitute an
original but all of which, when taken together, shall constitute one and the
same instrument.

This Term Sheet was prepared to facilitate discussions regarding the proposed
transactions outlined above. This Term Sheet does not constitute an offer to
enter into negotiations; it is only a non-binding preliminary expression of
interest. No obligations with respect to the negotiation, execution or closing
of the proposed Transaction are created, implied or inferred hereby. The only
legally binding obligations that will exist among the parties will be those
expressly set forth in definitive transaction documents when and if such
definitive transaction documents are executed and delivered. PEAK6 reserves the
right to withdraw from the negotiations and to not proceed with the transactions
contemplated hereby or with any transactions for any or no reason at any time
prior to the execution and delivery of such definitive transaction documents.

Agreed and accepted:

 

PEAK6 INVESTMENTS, L.P. By:   /s/ Daniel Rosenthal       Name: Daniel Rosenthal
      Title: Partner, Peak6 Investments

Date: May 21, 2012

 

-8-



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

BROADRIDGE FINANCIAL SOLUTIONS, INC. By:  

/s/ John Hogan

 

Name: John Hogan

Title: President

Date: 5/21/12 PENSON FINANCIAL SERVICES, INC. By:  

/s/ Philip A. Pendergraft

 

Name: Philip A. Pendergraft

Title: Chairman

Date: 5/21/12 NEXA TECHNOLOGIES, INC. By:  

/s/ Philip A. Pendergraft

 

Name:

Title:

Date:

 

-9-



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

Signature Page to Non-Binding Term Sheet Dated May 21, 2012

 

-10-



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

Attachment 2

Term Sheet Supplement

 

1. The revenue share for the remainder of Calendar 2012 under Section 2(a) of
the Services Agreement provisions of the Term Sheet for [****] of Net Revenue
shall be reduced from [****]% to (i) [****]%, for June 2012, (ii) [****]%, for
July, August and September 2012, and (iii)[ ****]%, for October, November and
December 2012. Thereafter, the revenue share under Section 2(a) of the Services
Agreement provisions of the Term Sheet for [****] of Net Revenue shall be
increased from [****]% to [****]% for the remainder of the Term.

 

2. The parties agree that Net Revenues of PFSI for the first Quarter of 2012,
calculated in accordance with this Agreement, were equal to $26,764,000, as
determined in accordance with the Q1 2012 Net Revenue Reconciliation attached
hereto as Attachment 2A hereto. The parties shall determine Net Revenue for the
remainder of the Term in a manner consistent with such Attachment 2A. Each
month’s revenue share percentage will be determined based on the annualized
revenue for that month, determined based on the revenue per day in that month
times the number of days in a year. In addition, Apex shall reimburse Broadridge
for the pass-through expenses consistent with those paid by PFSI over the
previous twelve months, including for illustrative purposes without limitation
those pass-through expenses set forth on Attachment 2B hereto.

 

3. Pursuant to Section 2(f) of the Services Agreement provisions of the Term
Sheet, the following additional services will be provided by Broadridge at no
additional cost to Apex

 

  (a) The Business as Usual items listed on Attachment 2C hereto (“BAU”) will be
completed by Broadridge in accordance with the current schedule included on such
Attachment 2C, or as otherwise mutually agreed to by Apex and Broadridge,
including the following:

 

  (i) Broadridge shall take over correspondent billing, including paying for
staffing by end 2012.

 

  (ii) Broadridge shall provide all services around any additional gaps (as
compared to the products and services that PFSI was receiving from Wall Street
Concepts) that arise in tax processing.

 

  (b) Handle all trade upload support (taking over remaining trade upload
functions still at PFSI).

 

  (c)

Broadridge will take responsibility to get the existing PFSI cost basis data
base up to date and cleansed in order to facilitate a timely conversion to the
Broadridge system in order to insure 2012 tax year reporting and filing
deadlines are met. Broadridge will provide cost basis reporting in compliance
with tax laws for 2012 tax year and beyond. In order to provide the foregoing,
Broadridge will rely on (i) having access to the existing operating PFSI system
in order to update it and cleanse it and (ii) PFSI providing the part time
support of subject matter experts relative to their system which will be
required until this data base is converted to the Broadridge system (and that
such access and support shall be free of charge to Broadridge for the 2012 tax
reporting year).

 

1



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

  (d) Broadridge will provide transition services supporting acquired
correspondents throughout the Term using the minimum number of resources
described on Attachment 2D hereto.

 

  (e) Broadridge will perform the transition of daily customer reporting from
the DataWatch system to Broadridge’s PostEdge system in a timely manner in
accordance with mutually acceptable schedules. In addition, Broadridge agrees to
maintain the StorQM system to continue to support Apex’s regulatory record
retention requirements.

 

  (f) Broadridge will handle all OATS reporting for Apex for orders processed
through Broadridge order processing systems until such time as Apex elects to
transition that function “in house” or to a third party.

 

4. Apex has the option to engage Broadridge to provide System Administration and
Data Base Administration services at Broadridge’s incremental cost.

 

5. Additional services requested by Apex and not identified in the Term Sheet or
this Term Sheet Supplement to be provided by Broadridge [****] Such services
will be provided in a manner that is consistent with Broadridge quality and also
meets the requirements of the MSA Documents. [****].

 

6. Broadridge and Apex agree to work in good faith with each other to reduce
their expenses that are mutually agreed to be unnecessary, such as among other
things the elimination of unnecessary and or excessive electronic storage of
reports or images and documents.

 

7. Immediately following the execution of the letter agreement, the Broadridge
and Apex will negotiate in good faith the terms of one or more additional
Service Level Agreements, with the expectation of entering into the Service
Level Agreements within thirty (30) days.

 

8. [****].

 

9. Broadridge and Apex agree that, for the purposes of calculating Net Revenue,
the following shall apply:

 

  (a) Regulatory and exchange fee pass-throughs will be a contra expense and
excluded from Net Revenue.

 

  (b) Amounts passed through to customers up to expenses for postage and
statements will be booked as contra expenses against customer fees collected and
not included in Net Revenue. Amounts passed through to customers in excess of
expenses for postage and statements will be booked as and included in Net
Revenue.

 

  (c) Reimbursement from a customer of any other pass-through cost will be
excluded from Net Revenue. For the avoidance of doubt, the parties agree that
the $26,764,000 amount referred to in item 2 above does not include any
pass-through costs.

 

  (d) Amounts paid by issuers and passed through to Apex by Broadridge for
proxy, e-mail or other communications with customers pursuant to a separate
agreement between Apex and Broadridge shall be excluded from Net Revenue.

 

2



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

10. The indemnification provided by Broadridge under Section 14(A) of the MSA
shall include Losses incurred by Apex Client Indemnities arising out of the
gross negligence or willful misconduct of Broadridge.

 

11. In lieu of Section 17.A of the MSA, PEAK6 Investments, L.P. (“PEAK6”) and
Apex agree that throughout the Term of the letter agreement PEAK6, Apex and
their Subsidiaries (but not including PEAK6 Advisors LLC, PEAK6 Opportunities
Management and the respective funds and accounts for which they serve as an
investment manager or managing member) shall not engage in the business of
providing clearing and settlement services for unaffiliated correspondent
customers (the “Prohibited Activity”) in competition with Broadridge; it being
understood that nothing in this provision shall prohibit PEAK6, Apex or any of
their Subsidiaries from: (i) owning up to 10% in the aggregate any class of
capital stock of any corporation if such stock is publicly traded and listed on
any national or regional stock exchange or on the Nasdaq national market; or
(ii) acquiring an entity, business, operations or assets if the Prohibited
Activity comprises less than 15% of the revenue of such acquired entity,
business, operations or assets. This restriction shall not apply to the extent
that Broadridge does not perform any required clearing services in a particular
geographic market or is otherwise not capable of performing the services in a
competitive manner to the same level and in accordance with the other
requirements of the MSA Documents.

 

3



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

Attachment 2A

Q1 2012 Net Revenue Reconciliation

[****]

 



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

Attachment 2B

Pass-Through Expenses

[****]



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

Attachment 2B cont’d

[****]

 



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

Attachment 2C

BAU LIST

[****]



--------------------------------------------------------------------------------

Confidential Treatment is Requested by Broadridge Financial Solutions, Inc.

Pursuant to 17 C.F.R. 200.83

 

Attachment 2D

Transition Services

[****]